 



February 12, 2003

Mr. Raymond R. Hood
3645 Southwestern Boulevard
Dallas, Texas 75225

Dear Ray:

This letter will confirm the terms and conditions under which you will serve as
an independent contractor for EXE Technologies, Inc. (“EXE” or the “Company”).
You and EXE agree as follows:



1.   Services. You will provide services to EXE as described on Exhibit A (the
“Services”) at such times as EXE may reasonably request. In performing the
Services, you will observe all working rules, policies and procedures of EXE.
You will report to the Chief Executive Officer of EXE.   2.   Independent
Contractor. Your relationship to EXE will be that of an independent contractor
and not of an officer, employee, or agent. Accordingly, you have no authority to
bind or obligate EXE in any way. EXE will have no liability to you except to pay
your compensation and reimburse your expenses as outlined below.   3.  
Availability. During the time that you are performing the Services, you will
make yourself available to provide the Services under the terms of this
Agreement.   4.   Other Provisions. Prior to commencement of performing the
Services, you must execute EXE’s form of Contractor Confidentiality Agreement
attached hereto as Exhibit B.   5.   Compensation. EXE will pay you $27,500 per
month (pro rated for portions thereof) for the term of this agreement. EXE will
make these payments to you monthly, within 10 days after the end of each month.
You will be also reimbursed for all reasonable out-of-pocket business expenses
you incur in the performance of the Services; provided that such expenditures
are approved in writing by the CEO or CFO of EXE, are promptly submitted for
payment, and are documented by invoices or receipts in accordance with EXE’s
procedures. You will not participate in any employee benefit program offered by
EXE to its employees. You will pay all income and other taxes including, but not
limited to, social security, self-employment and federal income taxes, with
respect to all payments to you from EXE. You also will provide proof of such tax
payments to EXE upon request.   6.   Term. The term of this Agreement shall
begin on the date of this letter agreement and will continue until terminated by
30 days’ written notice from EXE to you or from you to EXE. This Agreement will
terminate automatically in the event of your death.   7.   Non-Assignable. This
Agreement may not be assigned or delegated, in whole or in part, by either
party, except that EXE may assign this Agreement to any affiliated or successor
company.

Page 1



--------------------------------------------------------------------------------



 





8.   Governing Law and Dispute Resolution. This Agreement will be governed by
the laws of the State of Texas. Furthermore, any dispute between us arising out
of this Agreement will be resolved solely in the manner and subject to the
procedures and expense reimbursement provisions set forth in your Contractor
Confidentiality Agreement.   9.   Entire Agreement. This Agreement, together
with your Contractor Confidentiality Agreement, the letter agreement related to
the termination of your Employment Agreement, and the agreements referenced
therein, contains our entire agreement and supersedes any prior oral or written
understandings and agreements between EXE and you relating to the subject matter
of this Agreement. This Agreement can be modified only if in writing and signed
by both you and EXE.

If the foregoing correctly sets forth our understanding, then please execute the
acceptance at the bottom of this page on the extra copy of this letter and
return the signed copy to me.

    Sincerely,   /s/ JOSEPH L. COWAN


--------------------------------------------------------------------------------

Joseph L. Cowan
President and Chief Executive Officer   Approved:   /s/ HENRY FEINBERG


--------------------------------------------------------------------------------

Henry Feinberg
As the Representative of
The Compensation Committee of the
Board of Directors of
EXE Technologies, Inc.   Accepted and agreed by:   /s/ RAYMOND R. HOOD


--------------------------------------------------------------------------------

Raymond R. Hood
Date: February 12, 2003

Page 2



--------------------------------------------------------------------------------



 



Exhibit A

DUTIES

During the term of your engagement, your duties will be:



(1)   Assist the CEO of EXE in the transition of your departure as a full-time
employee of EXE.   (2)   Assist your replacement with the assumption of his
duties at EXE.   (3)   Provide advice to EXE on strategic issues when requested
by the Board or the CEO.   (4)   Assist the CEO in the management of customer
relations and expectations in the transition of your departure as a full-time
employee of EXE.   (5)   Perform such other duties from time to time as may be
agreed between the CEO of EXE and you.  

Page 3



--------------------------------------------------------------------------------



 



Exhibit B

EXE TECHNOLOGIES, INC.

CONTRACTOR CONFIDENTIALITY AGREEMENT

Recognizing that the success of EXE Technologies, Inc., a Delaware corporation
(the “Company”), depends, in part, on the protection of trade secrets,
innovations, formulae, algorithms and information held or utilized by the
Company, and recognizing that during my engagement by the Company (“engagement”)
I may have access or contribute to such matters, and in consideration of my
engagement and intending to be legally bound by this Agreement, I agree to the
following:

1.     During and after my engagement, without the prior written consent of an
officer of the Company, I will not disclose or use for my direct or indirect
benefit or the direct or indirect benefit of a third party, and I will use my
best efforts to maintain, the confidentiality of all confidential information
that I acquire because of my engagement. In general, “confidential information”
means any information that the Company treats as confidential, including, but
not limited to, any information relating to strategic plans, finances, research,
processes, inventions, products, methods, formulae, algorithms, computer codes
or instructions, software, documentation, equipment, costs, customer lists,
business studies and business procedures, and any other materials that have not
been made available to the general public. Failure to mark any of the
confidential information as confidential or proprietary will not affect its
status as confidential information under the terms of this Agreement.

2.     During and after my engagement, I will not remove from the Company’s
offices or premises any documents, records, notebooks, files, correspondence,
reports, memoranda, computer tapes, computer disks or similar materials of or
containing information of the type identified in the preceding paragraph, or
other materials or property of the Company of any kind (collectively,
“Materials”), unless necessary in accordance with my duties and responsibilities
of engagement by the Company. In the event that I remove any Materials, I will
return such Materials to their proper files or places of safekeeping as promptly
as possible after the removal has served its specific purpose. Except as may be
necessary in the discharge of my assigned duties, I will not make, retain,
remove or distribute any copies of any of such Materials for any reason
whatsoever and I will not divulge to any third person the nature or contents of
any of such Materials or of any other oral or written information. Upon the
termination of my engagement with the Company, I will return to the Company all
originals and copies of such Materials and all other tangible or intangible
company property then in my possession, whether prepared by me or by others.

3.     I acknowledge that any and all writings, documents, inventions,
discoveries, computer programs or instructions (whether in source code, object
code, or any other form), algorithms, formulae, plans, customer lists,
memoranda, tests, research, designs, specifications, models, data, diagrams,
flow charts, and/or techniques (whether reduced to written form or otherwise)
that at the request or suggestion of the Company I make, conceive, discover, or
develop, either solely or jointly with any other person, at any time during the
term of my engagement, whether during working hours or at the Company’s facility
or at any other time or location (collectively, “Intellectual Work Product”)
will be the sole and exclusive property of the Company. I will

Page 4



--------------------------------------------------------------------------------



 



promptly and fully disclose all the Intellectual Work Product to the Company,
and I will have no claim for additional compensation for the Intellectual Work
Product.

4.     I acknowledge that all Intellectual Work Product that is copyrightable
will be considered a work made for hire under United States Copyright Law. To
the extent that any copyrightable Intellectual Work Product may not be
considered a work made for hire under the applicable provisions of the copyright
law, or to the extent that, notwithstanding the foregoing provisions, I may
retain an interest in any Intellectual Work Product that is not copyrightable, I
hereby irrevocably assign and transfer to the Company any and all right, title,
or interest that I may have in the Intellectual Work Product under copyright,
patent, trade secret and trademark law, in perpetuity or for the longest period
otherwise permitted by law, without the necessity of further consideration. The
Company will be entitled to obtain and hold in its own name all copyrights,
patents, trade secrets and trademarks with respect thereto.

5.     At the sole request and expense of the Company either before or after the
termination of my engagement I will assist the Company in acquiring and
maintaining copyright, patent, trade secret and trademark protection upon, and
confirming its title to, such Intellectual Work Product. My assistance will
include signing all applications for copyrights and patents and other documents,
cooperating in legal proceedings and taking any other steps considered desirable
by the Company.

6.     I am not subject to any other agreement that I will violate by signing
this Agreement or which prevents me from disclosing confidential information. I
agree to disclose the existence and terms of this Agreement to any employer for
which I may work during the term of this Agreement or after the termination of
my engagement.

7.     I agree that the period of time during which Sections 5, 6 and 7 of my
Employment Agreement survive after the termination of my Employment Agreement
shall automatically be deemed extended by the period of time that the
Independent Contractor Agreement to which this Agreement is an exhibit (the
“Independent Contractor Agreement”) is in force, and the time periods specified
in Section 7(a)(iii) and 7(a)(v) of my Employment Agreement shall automatically
be deemed amended to apply to both the 12 month period immediately preceding my
termination of employment under the Employment Agreement and the period of time
during which I serve as an Independent Contractor under the Independent
Contractor Agreement.

This Agreement, together with the Independent Contractor Agreement to which this
Agreement is an exhibit, the letter agreement related to the termination of my
Employment Agreement, and the agreements referenced therein, constitutes the
complete agreement between the Company and me and supersedes all prior
agreements, oral or written, and any other communication relating to the subject
matter of this Agreement. This Agreement may not be amended or modified except
in writing and will be governed by the laws of the State of Texas without regard
to conflicts of law principles of any jurisdiction. If any provision or portion
of any provision of this Agreement shall be determined to be void, invalid or
unenforceable for any reason, then the validity and enforceability of the
remaining provisions or portions of provisions will not be affected. The Company
may assign this Agreement to, and this Agreement will bind and inure to the
benefit of, any parent, subsidiary, affiliate or successor of the Company. I
acknowledge that this Agreement is not assignable by me. Except as otherwise
provided by the immediately subsequent sentence of this provision, I agree that
any suit, action or other legal proceeding arising out of or relating

Page 5



--------------------------------------------------------------------------------



 



to this Agreement, including, but not limited to, any action commenced by the
Company for preliminary or permanent injunctive or other equitable relief, will
be instituted in the United States District Court for the Northern District of
Texas, Dallas Division, or if such court does not have or will not accept
jurisdiction, in any court of general jurisdiction in Dallas County, Texas, and
I consent and submit to the personal and exclusive jurisdiction of such courts
in any such suit, action or proceeding. This provision shall not prevent the
Company from seeking to enforce this Agreement in any other court of competent
jurisdiction. I agree that service of process upon me may be effected by
certified mail or by any other means permitted by law, and I waive any objection
which I may have to the laying of venue of any such suit, action or proceeding
in any such court and any claim or defense of inconvenient forum. If an action
at law or in equity is necessary to enforce or interpret the terms of this
Agreement, then the prevailing party shall be entitled to recover, in addition
to any other relief, reasonable attorneys’ fees, costs and disbursements.

8.     I acknowledge that it is impossible to measure fully in monetary damages
the injury that will be caused to the Company in the event of a breach or
threatened breach of this Agreement, and I waive the claim or defense that the
Company has an adequate remedy at law. I will not, in any action or proceeding
to enforce the provisions of this Agreement, assert the claim or defense that
such a remedy at law exists. The Company will be entitled to injunctive relief
to enforce the provisions of this Agreement, without prejudice to any other
remedies the Company may have at law or in equity.

              Witness:       Agreed and Accepted:               Signature:   /s/
JOE COWAN   Signature:   /s/ RAYMOND R. HOOD    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    (Company Representative)       Raymond R. Hood               Name (Please
Print):   Joe Cowan          

--------------------------------------------------------------------------------

       

 